HOUGH, J.:
Epitomized Opinion
Woodruff’s automobile was struck and he was injured in an accident with Paschen. Woodruff consulted with his attorney and was advised by him that Paschen was violating a misdemeanor statute. In August, Paschen was taken into custody and released on bail, after being confined in a jail for some time. The matter was allowed to drag along until September. He was given a hearing and was discharged, on a finding that no offense had been committed. On the trial of the case there seemed to be a dispute as to whether Paschen was acquitted", or the parties agreed to terminate the controversy. Suit was then filed, asking for damages for malicious prosecution. The defense relied upon by Woodruff was, the advice of counsel. Held:
1. The elements of fact involved in actions for damages for malicious prosecution are malice and the absence of probable cause.
2. Advice of counsel is a complete defense, only when.it covers the time from the institution to the final disposition of the prosecution.